Citation Nr: 0930062	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  01-02 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971 
and from September 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought. 

The Veteran testified at a Board hearing held before the 
undersigned Veterans' Law Judge in January 2005 in 
Washington, D.C.  The transcript has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To fully comply with the Board's April 
2008 remand Order.

This matter was last before the Board in April 2008 whereby 
the Board remanded the case for further development.  Such 
development included scheduling the Veteran for VA 
examinations to assess the severity of his PTSD and to 
determine his suitability for employment in relation to his 
TDIU claim.

In relation to the PTSD claim, a VA examination was conducted 
in October 2008.  The examiner properly assessed the Veteran 
in all his facets of his life, including his social relations 
and employment.  In his findings, however, the examiner noted 
that the "cognitive difficulties" that the Veteran 
"somewhat manifest[ed]" during the exam may require 
neuropsychological testing for an "accurate assessment of 
their severity and functional impairment."  The examiner 
went on to state that if the Veteran's cognitive difficulties 
were substantiated by such testing then it would 
"reinforce/support my current opinion that PTSD renders this 
Veteran at least as likely as not unemployable as a truck 
driver."  There is no record that such neuropsychological 
testing was conducted prior to the AMC's issuance of a 
supplemental statement of the case (SSOC) in May 2009 and the 
appeal being sent back to the Board.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Further, VA's 
failure to conduct further evaluations and studies as 
recommended by the VA's own examiner constitutes a breach of 
its statutory duty to assist the Veteran as provided for by 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  Hyder 
v. Derwinski, 1 Vet.App. 221 (1991). 

On relation to the TDIU claim, the Board ordered in its April 
2008 remand, that a VA examination be conducted to determine 
the Veteran's employment suitability taking into account all 
of his service-connected disabilities.  No such examination 
was conducted by the AMC.  The AMC's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD, to include the conduction 
of any neuropsychological testing deemed 
appropriate by the examiner. The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A complete rationale should 
be provided for any opinion expressed. 

2.  The Veteran should also be scheduled 
for a VA medical examination by an 
examiner who will render an opinion on 
what effect the Veteran's service-
connected disabilities (PTSD, diabetes 
mellitus, tinnitus and bilateral hearing 
loss) have on his ability to work.  In 
this regard, the examiner should assess 
the effect that his service-connected 
disabilities would have on his ability to 
secure and follow a substantially gainful 
occupation.  The claims folder must be 
made available to the examiner.  The 
examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent probability or higher) 
that the Veteran's service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation, that is, on his ability to 
earn "a living wage."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

3.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
SSOC and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




